Citation Nr: 1646725	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  06-34 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including headaches and dizziness. 

2.  Entitlement to service connection for a prostate disorder, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Everett L. McKeown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1967 to April 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing at the RO in November 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in December 2014.  At that time the Board remanded the case in order to complete additional development.  The claim is before the Board once more. 

The issues of entitlement to service connection for a prostate disorder, to include as due to Agent Orange exposure and entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's claimed residuals of a head injury, to include headaches and dizziness, are not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's claimed residuals of a head injury, to include headaches and dizziness, were not incurred in or aggravated by service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in December 2014.  With regard to the claim for service connection for residuals of a head injury, the Board specifically instructed the Agency of Original Jurisdiction (AOJ) to obtain updated VA treatment records and to obtain a VA examination to determine the nature and etiology of any residual disorder resulting from the Veteran's in-service scalp injury.  Updated VA treatment records from the Tampa VA Medical Center (VAMC) were obtained and associated with the Veteran's claim's file.  Additionally, in March 2016, the Veteran underwent a VA examination and the examiner provided a report complete with the requested opinions regarding the Veteran's claimed residuals of a head injury.  The examination and opinions are sufficient for adjudicating the claim as detailed below.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in January 2005 notified the Veteran of how to substantiate his service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Here, the Veteran's STRs, VA medical records, private medical records, and Social Security Disability records have been obtained and associated with the Veteran's claim's file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded a VA examination in March 2016 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was adequate and satisfied VA's duty to provide a medical examination.  The examiner provided the Veteran with an in-person examination, noted the Veteran's lay testimony, and considered the Veteran's medical records during and after his active service.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection for residual of a head injury, to include headaches and dizziness.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a one of the chronic disabilities listed in 38 C.F.R. § 3.307 (2015) within one year of service.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The evidence establishes the Veteran experiences headaches.  Headaches and dizziness are noted as a subjective condition reported in the Veteran's treatment records from the Tampa VAMC during the period on appeal.  Thus the first Hickson element is established.  

Additionally, the Veteran's STRs is consistent with an in-service head injury that the Veteran reported in his lay statements, as the STRs noted sutures to the scalp.  Thus, the evidence is at least in equipoise with regard to the second Hickson element. 

However, a preponderance of the evidence is does not establish the reported headaches and dizziness are causally related to the in-service injury.  The Veteran underwent a VA medical examination in March 2016 to determine if he had any residuals from a head injury documented by scalp laceration in his STRs.  The VA examiner noted that the Veteran did not have any residuals of a traumatic brain injury in the diagnosis and medical history section.  The examiner noted the scalp injury from the STRs and the Veteran's lay statements regarding headaches, neck, and back pain.  The examiner also noted that the Veteran did not report any dizziness at the examination.  The examiner opined that it was less likely than not that the Veteran's residuals were related to an in-service disease or event or injury, to include the in-service scalp injury.  The examiner is a licensed medical doctor is competent to draw such a conclusion. 

The examiner supported his opinion with an adequate rationale.  The rationale compared the nature and type of headaches the Veteran's records indicated and he reported to those associated with a head injury.  The examiner noted that posttraumatic headaches result 7-90 days after a head trauma, but at one month the symptoms improve and often resolve.  The Veteran's reported headaches did not match the natural recovery course of posttraumatic headaches.  Instead, the examiner noted the Veteran's headaches were more characteristic of a classic migraine.  The facts in the examiners rationale are consistent with the Veteran's medical treatment records for headaches and with his lay statements.  Therefore, the explanation is given great weight. 

The Veteran has stated that he thinks his headaches and dizziness are related to his head injury in service.  While the Veteran is competent to testify to his fact that he experiences headaches and dizziness, he is not competent to testify to the cause of those symptoms.  The record does not reflect the Veteran has any specialized experience or training in the medical field necessary to draw such conclusions.  See Jandreau.  Additionally, there are no medical records indicating the Veterans headaches or any associated dizziness are caused by a head injury.  Therefore, the preponderance of the evidence is against finding the Veteran's claimed headaches and dizziness are a result of an in-service head injury. 

Thus, the third Hickson element for establishing service connection has not been met, and the Board must find the Veteran is not entitled to service connection for residuals of a head injury. 

ORDER

Entitlement to service connection for residuals of a head injury, including headaches and dizziness, is denied.


REMAND

The development actions requested in the Board's December 2014 remand were not substantially completed with regard to the claim for entitlement to service connection for a prostate condition and for entitlement to service connection for a skin condition.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  

In this case, the December remand requested an opinion with regard to whether the Veteran's prostate condition or skin conditions were onset during active service, or were related to any in-service disease, event, or injury, to include in-service herbicide exposure.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the skin claim the opinion of the examiner was insufficient for adjudication purposes because the March 2016 examiner's opinion was limited to stating the Veteran did not have skin condition that was presumptively service connected due to herbicide exposition.  The opinion request was not limited to whether the Veteran had a skin condition that was presumptively caused by herbicide exposure.  Even if the Veteran's skin conditions are not those which are presumptively service connected due to herbicide exposure, he may still establish actual causation from herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Therefore, the opinion does not contain the information necessary to adjudicate the Veteran's claim for entitlement to service connection for a skin condition. 

With regard to the prostate condition claim, the opinion of the examiner regarding the Veteran's benign prostate hyperplasia (BPH) was incomplete for the purposes of adjudication.  This is because the opinion is not supported by a sufficient rationale.  The examiner noted that the BPH is not presumptively caused by herbicide exposure and is due to aging.  The examiner does not address whether BPH is related to herbicide exposure.  The examiner does not cite to any medical evidence to support these statements.  Without this type of information the Board is unable to compare the reasoning with the Veteran's medical records and lay statements.  Thus it is unable to assign an appropriate weight to the statements and cannot adjudicate the claim without an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who performed the March 2016 VA examinations to render addendum opinions regarding the nature and etiology of the Veteran's prostate condition and skin disorder.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any of the Veteran's diagnosed skin conditions had its onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure.  (Note: Agent Orange exposure has been conceded). 

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any of the Veteran's BPH had its onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure.  (Note: Agent Orange exposure has been conceded). 

The examiner should pay particular attention to addressing the Veteran's treatment records that indicate a prostate condition or skin disorder, including those from the Watson Clinic LLP from August 2002 through August 2004.
  
Any opinions offered should be accompanied by the underlying reasons for the conclusions.  A statement that a condition is not presumptively service connected due to Agent Orange exposure is not sufficient, alone, to support a negative nexus opinion.  The examiner must also address whether there is an actual link between the any in-service injury, disease, or event (to include Agent Orange exposure) and the Veteran's current disorders. 

If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.


2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


